     Case 4:20-cr-00017-RSB-CLR Document 43 Filed 08/13/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

UNITED STATES OF AMERICA,             )
                                      )
v.                                    )            CR420-017
                                      )
ALEXANDER WALLACE                     )


                                    ORDER

      The Court held a hearing on defendant’s previous motion to appoint

new counsel on August 5, 2020. See doc. 39. At that hearing, defendant

indicated that he was satisfied with the representation counsel was

providing and intended to accept a plea offer from the Government. Notice

of that plea agreement was filed on August 11, 2020. Doc. 42. Also on

August 11, 2020, the Court received a letter from defendant requesting,

again, substitute counsel.1 Doc. 41. The letter is undated and the envelope

is not postmarked. See id. at 1-3. It is possible, therefore, that the delivery

of the letter was delayed and that it was dispatched prior to defendant’s

recent indications of satisfaction with his counsel.




1
 That letter was docketed ex parte. However, nothing in the substance of the letter
warrants its restriction from the docket in this case. Accordingly, the Clerk is
DIRECTED to remove all restrictions.
     Case 4:20-cr-00017-RSB-CLR Document 43 Filed 08/13/20 Page 2 of 2




     Accordingly, counsel is DIRECTED to contact defendant within

seven days from the date of this Order to ascertain whether he, in fact,

wishes to seek substitute counsel. If he, in fact, wishes to pursue the

request in his letter, current counsel is DIRECTED to file a motion to

withdraw from representation. If the letter merely reflects defendant’s

past dissatisfaction, and defendant no longer wishes to seek substitute

counsel, current counsel is DIRECTED to file a notice memorializing the

date and manner of his contact with defendant and defendant’s wish to

withdraw the motion.

           SO ORDERED, this 13th day
                                   y of August,
                                          g , 2020.

                                         _________________________
                                         __________________________
                                         Christopher
                                         Ch
                                          hristoopher L. Ray
                                         United  States
                                         U it d St  t M  Magistrate
                                                             i t t Judge
                                         Southern District of Georgia




                                     2
